Citation Nr: 0633481	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
an injury to the right leg, to include arthritic change.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant served on active duty from August 1945 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for residuals of injury to the right leg.  

The Board remanded the case in September 2005 for additional 
development.  In a supplemental statement of the case issued 
in June 2006, the RO determined that new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of an injury to the right leg, to 
include arthritic change.  


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied 
entitlement to service connection for residuals of right knee 
injury with degenerative changes.  The appellant was notified 
of the decision and appeal rights by letter dated in November 
2001.  He did not appeal the decision, and it became final.

2.  Evidence received since the November 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of an injury to the right leg, to include arthritic change; 
is cumulative and redundant; and by itself and in connection 
with the evidence previously of record does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for residuals of an injury to the right 
leg, to include arthritic change has not been received, and 
the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5103A (f), 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, December 
2003, January 2005, and September 2005; a rating decision in 
February 2004; and a statement of the case in May 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2006).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The "continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
appellant's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.

III. Factual background and analysis

The appellant contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for residuals of an injury to 
the right leg.  

In September 2003, the appellant filed a claim to reopen a 
claim for service connection for a leg condition, 
subsequently clarified as a right leg condition.  Our review 
finds that a prior rating decision denied entitlement to 
service connection for residuals of a right knee injury with 
degenerative changes.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, although the RO apparently initially 
reopened the claim, the issue before the Board is as stated 
on the first page of the present decision.

The Board notes that in a November 2001 rating decision, 
entitlement to service connection for residuals of right knee 
injury with degenerative changes was denied.  Evidence of 
record at the time of the final decision in November 2001 
consisted of service medical records, a private radiology 
report dated in January 2001; private medical treatment 
records from Dr. C.S.E. from March 1989 through June 2001, 
and report of a VA examination in January 2001.  

The service medical records are negative for any complaints, 
findings, or diagnoses of an injury to the right leg.  On 
examination at separation after approximately four months in 
service, no defects were noted.  The appellant required 
neither treatment nor hospitalization.

The private medical records show that in December 1996 the 
appellant sought treatment after his right knee struck a 
tree.  In August 1990 there was a diagnosis of bilateral 
occlusive vascular disease.  A January 2001 x-ray revealed 
early tricompartmental degenerative changes of the right 
knee.  At VA examination in January 2001, there was slight 
limitation of right knee flexion with mild pain noted.  The 
RO determined that there was no evidence that the appellant's 
right knee condition occurred in or was caused by service.  
The RO notified the appellant of the decision and appeal 
rights by letter dated in November 2001.  The appellant did 
not appeal this decision, however, and therefore it is a 
final decision.  38 C.F.R. §§ 20.302, 20.1103 (2001).

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the November 2001 decision, the last final 
decision, in the context of all the evidence of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence received into the record since the November 2001 
determination that denied entitlement to service connection 
for residuals of right knee injury with degenerative changes 
includes statements from the appellant and VA treatment 
records for a period from March 1991 through November 2005.  
In response to a request by the RO, searches of records for 
Portsmouth Naval Hospital for 1945 were conducted, but no 
records for the appellant were located.  Also, the RO was 
notified that VA treatment records from 1946 could not be 
retrieved.  

The Board finds that the evidence received since the November 
2001 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a).  The previously considered evidence showed that 
the appellant had arthritic changes of the right leg, but 
failed to show such in service or within one year following 
separation from service, and failed to relate residuals of a 
right knee injury with degenerative changes to service.  The 
additional evidence submitted since the November 2001 rating 
decision does not show a right leg injury with residuals in 
service, show arthritis within one year post service, or 
relate the appellant's right leg condition to service and 
thus does not raise a reasonable possibility of 
substantiating the appellant's claim.

Some of the VA treatment records received have to do with 
unrelated disorders and are not probative to the issue at 
hand.  Other VA medical records show that the veteran has a 
right leg disability to include arthritic change and has been 
fitted for a knee brace.  This evidence, although new, is not 
material because it does not bear directly and substantially 
on the issue at hand.  In this regard, this evidence does not 
show that the veteran suffered a right leg injury in service, 
that the veteran's current right leg disability is 
etiologically related to an incident in service, or that 
arthritis of the right leg manifested within one year 
postservice.  

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  The appellant is certainly competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer his medical opinion as 
to cause or etiology of the claimed disability, because there 
is no evidence of record that the appellant has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between any current disorder claimed and his 
active military service, or as due to claimed continuity of 
symptomatology demonstrated after service.  

In summary, the Board finds that the evidence received 
subsequent to the November 2001 rating decision is not new 
and material and does not serve to reopen the claim for 
entitlement to service connection for a right leg injury, to 
include arthritic change.  Having found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen his claim for 
entitlement to service connection for residuals of an injury 
to the right leg, to include arthritic change, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


